Case 2:20-Ga@eQ3dijNis ACF Ne. PISCE 1 Mile RIOSPOC Mage] ofiled 08/19/20

eis) PagelD.229 Page 1 of
WD/WA 3:20-mj-05211
UNITED STATES DISTRICT COURT
U.S. DISTRICT COURT
for EASTERN DISTRICT OF WASHINGTON
Eastern District of Washington Aug 19, 2020
SEAN F. McAVOY, CLERK
U.S.A. vs. Johnson, Jazzlynn Docket No. 0980 2:20CR00053-WFN-1

Petition for Action on Conditions of Pretrial Release

 

COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Jazzlynn Johnson, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
John T. Rodgers sitting in the Court at Spokane, Washington, on the 20" day of April 2020, under the following conditions:

Standard Condition #1: Defendant shall not commit any offense in violation of federal, state or local law. Defendant shall
advise the supervising Pretrial Services Officer and defense counsel within | business day of any charge, arrest, or contact

with law enforcement.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

 

Violation #1: The defendant is alleged to be in violation of her pretrial conditions of release by committing third degree
theft (case number is 2023002175) on August 17, 2020.

Conditions of release were reviewed and signed by the defendant in the Western District of Washington on July 8, 2020,
acknowledging an understanding of standard condition number 1.

On August 18, 2020, the below said officer received an email from United States Probation Officer (USPO) Okano in the
Western District of Washington, advising that on August 17, 2020, the defendant had been cited by Gig Harbor Police
Department for third degree theft; however, due to three outstanding warrants, she was taken into custody and booked into
the Pierce County jail.

On August 18, 2020, this officer received the police report from Gig Harbor Police Department. According to the report,
on August 17, 2020, at approximately 10:43 p.m., officers responded to the Safeway located at 4831 Pt. Fosdick Drive for
a shoplift in progress. The caller was the shift manager who reported two females actively concealing alcohol in their purses
and a baby carrier. The officers arrived and made contact with the shift manager who directed them to a female who matched
the description of the older suspect who was pushing a shopping cart out of the exit doors. The manager said the female paid
for an item at check stand number 8 before walking out. The officer began walking toward the exit doors and observed the
second suspect walking out of the business behind the first suspect. The officer reported he could see the second suspect was
holding onto something in her hands as she exited and passed all points of purchase. As the officer exited the business, he
came upon both suspects who were standing near a discarded shopping cart; the officer stated he heard the distinct sound
of glass bottles banging against each other. The first suspect discarded the shopping cart she was pushing and took the baby
carriage with her. The officer reports he could see the second suspect was holding multiple alcohol bottles in her hands. The
officer asked her if she had a receipt for the bottles, per the officer she said she did not and was returning them to the store.
The officer detained the female and secured her hands in handcuffs. The officer secured the two bottles of alcohol, after
which she said she had two more bottles in her purse. The officer identified the suspect as CR. Per the report, CR gave the
officer permission to recover the bottles from her purse, she also had two cosmetic items that were recovered upon a search
of her person post arrest. The report states a strong earth magnet was found inside of her purse. According to the officer,
theses are commonly used to bypass and circumvent anti-theft devices. Based on CR's active theft incident and prior
instances of theft, the officer seized the magnet as evidence.

While the officer was contacting CR, two additional officers located the other female suspect who made her way into the
Kohl’s parking lot. They detained her and identified her as the defendant. A records check indicated the defendant had
multiple arrest warrants to include a felony warrant out of Lewis County and a misdemeanor driving under the influence
psg Case 2:20-GaeQ3dounNhs AGF Ne. PISCE 1 Wied HOSE MERE’ 2 ofiled 08/19/20
PagelD.230 Page 2 of
Re: Johnson, Jazzlynn

August 19, 2020
Page 2

(DUD warrant out of Pierce County, which had a $50,000 bail amount. Per the police report, the officers recovered four
alcohol bottles from the shopping cart that the defendant was pushing out of the store. The officers advised, it is believed
she discarded the bottles after exiting the store and upon seeing patrol cars and police presence. Per the report, the arresting
officer reviewed video footage which he stated supports the fact that the defendant selected and concealed alcohol inside
the baby carriage she had set inside of the shopping cart and she did in fact conceal and bypass all points of purchase with
the merchandise without paying, regardless of the fact that she discarded the bottles outside of the exit doors.

PRAYING THAT THE COURT WILL ORDER A WARRANT

I declare under the penalty of perjury that the
foregoing is true and correct.

Executed on: August 19, 2020

 

by s/Linda J. Leavitt

 

Linda J. Leavitt
USS. Pretrial Services Officer

 

THE COURT ORDERS

[ ] No Action

[X] The Issuance of a Warrant

[ ] The Issuance of a Summons

{ ] The incorporation of the violation(s) contained in this

petition with the other violations pending before the
Court.
{ ] Defendant to appear before the Judge assigned to the case.
[xX] Defendant to appear before the Magistrate Judge.
{ ] Other

 

Signature of Judicial Officer

August 19, 2020
Date
